Citation Nr: 1112491	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  05-04 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for lumbar laminectomy for herniated disc L4-L5, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a bilateral hip disorder as secondary to the service connected disability of lumbar laminectomy for herniated disc L4-L5.

3.  Entitlement to service connection for a bilateral foot disorder as secondary to the service connected disability of lumbar laminectomy for herniated disc L4-L5.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

5.  Entitlement to eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.  




REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2004 and September 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In the May 2004 rating decision, the RO denied an increased rating for lumbar laminectomy for herniated disc L4-L5; and service connection for bilateral foot and hip disorders, secondary to the service-connected lumbar laminectomy for herniated disc L4-L5.  In the September 2005 rating decision, the RO denied a TDIU and eligibility to DEA.  

In December 2005, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO (Travel Board hearing).  A transcript of that hearing is of record.    

In November 2006 the Board denied the Veteran's claim for an increased rating for the service-connected lumbar spine disability, as well as the claims for service connection for bilateral foot and hip disorders.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2008 Joint Motion for Remand, the Secretary of Veterans Affairs (VA) and the Veteran, through his representative, moved that the November 2006 Board decision be vacated and remanded.  The Court granted the motion by Order in June 2008.  

In November 2008, the Board remanded the claim for an increased rating for the service-connected lumbar spine disability, as well as the claims for service connection for bilateral foot and hip disorders, for further development.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

Unfortunately, the claims file reflects that further action on the claims on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

In regard to the claim for an increased rating for a lumbar spine disability and the claim for service connection for a hip disorder, in the June 2008 Joint Motion, the parties highlighted that sciatica was an important factor to be considered in this case, as service connection for the lumbar spine disability was initially granted based on aggravation of a pre-existing back condition in light of "sciatic nerve complaints" in service; specifically, complaints of pain in the left hip, which was diagnosed as chronic sciatica.  See Joint Motion, at p. 3.  Consequently, the parties found that remand was required so the Board could address whether the Veteran suffered from sciatica with resulting limitation of motion of the hips, and whether this was part of his service-connected lumbar spine disability or was otherwise related to this disability or service.  See Joint Motion, at p. 3.  The parties also noted that, if it was determined that sciatica was part of the service-connected lumbar spine disability, or otherwise related to it, the Board should consider whether a separate rating was warranted for sciatic nerve pathology.  See Joint Motion, at p. 5; see also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (2010).  

The Veteran was afforded VA spine and joint examinations in August 2009.  On VA spine examination, he described chronic pain in his low back radiating to his hips.  The diagnosis following the spine examination was degenerative disc disease (DDD) of the lumbar spine with bilateral radiculopathy and left lower extremity sciatica.  Despite these diagnoses, and the November 2008 instruction that the Veteran be afforded orthopedic and neurological examinations to evaluate his service-connected lumbar spine disability, the examiner stated that she found no indication for a neurological examination, and so one was not being completed.  The Board finds, however, that, in light of the diagnoses of radiculopathy and sciatica, medical findings as to the severity of all neurological symptoms attributable to the service-connected lumbar spine disability would be helpful in evaluating this disability pursuant to the rating criteria.  See 38 U.S.C.A. § 5103A. 

In addition, while the examiner performed range of motion testing of the thoracolumbar spine and reported that there was objective evidence of pain on active range of motion, she did not indicate the point at which pain began.  Accordingly, to ensure that the record reflects the current severity of the Veteran's service-connected lumbar spine disability, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed to properly evaluate this disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).   

The Board further notes that the VA examiner who evaluated the Veteran in August 2003 opined that monoclonal gammopathy of undetermined significance (MGUS), alone, as likely as not accounted for the Veteran's current changes in pain and mobility.  The examiner who evaluated the Veteran in August 2009 did not comment regarding MGUS.  Hence, on remand the physician should opine as to whether is possible to separate the symptoms and/or degree of impairment due to the Veteran's service-connected lumbar spine disability from any symptoms and/or impairment resulting from MGUS.  

The Board emphasizes that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

In addition, the Board highlights that, in November 2008, the Board instructed that the examiner should address the extent to which the Veteran's lumbar spine disability interfered with his employment.  However, in discussing the effect on the Veteran's usual occupation, the examiner indicated only that the Veteran was not employed.  Accordingly, on remand, the examiner should consider and address the effect of the service-connected lumbar spine disability on the Veteran's employability.  See Stegall, 11 Vet. App. at 271.  

In regard to the claim for service connection for a bilateral foot disorder, in November 2008, the Board instructed that the Veteran should be afforded a VA examination to evaluate this claimed disability, and the examiner should specifically address whether a changed gait due to the Veteran's service-connected back disorder caused any claimed foot disorder.  If not caused by the back disorder, the examiner was requested to determine if the service-connected lumbar spine disability aggravated the claimed foot disorder and whether it was at least as likely as not (50 percent probability or greater) that the claimed foot disorder was incurred during the Veteran's active duty service.

Following VA joints examination in August 2009, the examiner opined that it was less likely as not that the Veteran's bilateral foot condition was caused by or a result of his abnormal gait secondary to his service-connected back disorder.  In providing a rationale for this opinion, she stated that the Veteran is a morbidly obese individual and it is more likely that his abdominal girth caused his foot pronation.  The examiner did not, however, address the relationship between the Veteran's claimed foot disorder and service.  In this regard, the Board notes that the Veteran has described foot pain since service, as reflected in a July 2008 statement.  The Veteran is competent to report a continuity of symptomatology.  Charles v. Principi, 16 Vet. App. 370 (2002). This report of a continuity of symptomatology suggests a link between his current complaints regarding foot pain and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Accordingly, on remand, the Veteran should be afforded a VA examination to obtain an opinion regarding the relationship between the Veteran's claimed foot disorder and service.  See Stegall, 11 Vet. App. at 271.  

Further, the Board notes that, in the Joint Motion, in light of inconsistencies between the August 2003 spine examination and the August 2003 joints examination, the parties stated the Board should ensure that an examination and opinion were obtained from a physician with the necessary qualifications.  See Joint Motion, at p. 3-4.  In November 2008, the Board instructed that the Veteran was to be scheduled for VA orthopedic and neurological examinations for the purpose of evaluating the severity of the service-connected lumbar laminectomy for herniated disc, L4-L5 and was also to be afforded a VA orthopedic examination to determine the etiology of his claimed hip and foot disorders.  The instructions regarding each of these examinations indicated that they should be performed by physicians.  Review of the examination reports, however, reflects that the examinations were performed by an Advanced Practice Nurse, Board Certified.  

While the examination reports in the claims file do not include physician signatures, the Board recognizes that examination reports transmitted by the Compensation and Pension Record Interchange (CAPRI) without signatures are acceptable since signed copies are maintained by the Veterans Health Administration (VHA).  See VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part III, Subpart iv, Chapter 3, Section D, Para. 18 (July 14, 2010).  However, in light of the findings in the Joint Motion and, as the claims are being remanded, the Board finds that the Veteran should be afforded examinations by a physician to obtain the requested opinions.  Stegall, 11 Vet. App. at 271.  

In addition, the record reflects that there are outstanding VA treatment records pertinent to the claims on appeal.  In this regard, the Veteran's attorney has submitted records of treatment from the Ann Arbor VA Medical Center (VAMC) dated from September 1998 to January 2005, consisting of radiology reports.  The April 2008 cover letter from the VAMC to the Veteran's attorney accompanying these records states that the VAMC was providing all information from the Ann Arbor VAMC, but that the Veteran had been seen at the Detroit, Saginaw, Grand Rapids, and Battle Creek VA facilities.  The individual from the Ann Arbor VAMC added that the Veteran's chart and records were located at the Saginaw VAMC, and any further information would have to come from that facility.  

VA treatment records currently associated with the claims file include records from the Battle Creek VAMC (to include the Grand Rapids Outpatient Clinic (OPC)) dated from March 1991 to July 2005 and the Ann Arbor VAMC dated from March 1984 to June 2007.  The April 2008 letter from the Ann Arbor VAMC reflects that additional records of VA treatment are available.  Notably, the Veteran reported in June 2008 that he received treatment at the Battle Creek and Ann Arbor VAMCs.  As any outstanding records of VA treatment from the foregoing facilities are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board finds that the claim of entitlement to TDIU is inextricably intertwined with the claims which are being remanded by the Board.  The Veteran is currently ineligible for TDIU on a schedular basis because he does not have a single disability rated 60 percent and his combined disability rating is less than 70 percent. See 38 C.F.R. § 4.16(a) (2010).  However, given that the issues for consideration on remand could result in eligibility for TDIU on a schedular basis, the Board finds that the claim for TDIU is inextricably intertwined with the claims being remanded herein, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Finally, for the purposes of DEA under 38 U.S.C.A. Chapter 35, a child or spouse of the Veteran will have basic eligibility for such benefits if the following conditions are met: (1) the Veteran was discharged from service under conditions other than dishonorable; and (2) the Veteran has a permanent total service-connected disability.  The Veteran earned an honorable discharge from his active military service.  A determination as to the nature of the Veteran's disabilities is inextricably intertwined with the claims remanded herein, and, as such, appellate action on the claim for DEA at this time would be premature.  In addition, the Board notes that the actual award of such a benefit would be conditional upon a determination that other requirements, including the requirement of actual participation in a qualifying program by an eligible dependent, have been met.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2010).  If a TDIU is granted on remand, a determination as to whether the Veteran's disabilities are total and permanent should be made and the claim for DEA developed further.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for any of the disabilities on appeal.  Of particular interest are treatment records from the Battle Creek VAMC (to include the Grand Rapids OPC), dated since July 2005, the Ann Arbor VAMC, dated since April 2008, and any records of treatment from the Saginaw and/or Detroit VAMCs.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be scheduled for a VA examination, to evaluate the lumbar spine disability, at a VA medical facility.  If possible, this (these) examination(s) should be scheduled for the morning, as the Veteran has indicated that he experiences greater stiffness in the morning.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.  

The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Peripheral Nerves Examination and for Spine Examination.  The examination must respond to the instructions contained therein.  The physician should identify, and comment on the existence, frequency or extent of, as appropriate, all neurological symptoms associated with the Veteran's service-connected lumbar spine disability.  The physician should specifically address the Veteran's complaints of pain radiating into the hips.  The physician should describe the severity of any neurological symptoms, to include radiculopathy and/or sciatica, specifically, whether such symptoms are mild, moderate, moderately severe, or severe.  

In undertaking a range of motion testing, the examiner should indicate whether, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in the Veteran should be considered normal, even though it does not conform to the normal range of motion.  If such is the case, the physician must supply an explanation, as to why, in the examiner's assessment, that the range of motion is normal for the Veteran.  If there is pain on range of motion testing, the examiner should also indicate the point at which pain begins.  

The examiner should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected lumbar spine disability, from those attributable to any other diagnosed disability, to include MGUS.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected lumbar spine disability.

Finally, the examiner should indicate whether it is at least as likely as not (a 50 percent probability, or greater) that the Veteran's service-connected lumbar spine disability, alone, would preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  

3.  The Veteran should be afforded a VA orthopedic examination to determine the etiology of his claimed hip and foot disorders.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based upon a review of the claims folder, a review of the Veteran's medical history and current medical disorders, and physical examination of the Veteran, the physician is to opine whether it is at least as likely as not (50 percent probability or greater) that any claimed hip and/or foot disorder was caused by the Veteran's service-connected lumbar spine disability, to include whether a changed gait due to the lumbar spine disability caused or aggravated any claimed hip and/or foot disorder.  

If the physician opines that the service-connected lumbar spine disability has not caused or aggravated the claimed hip and/or foot disorders, she/he is requested to opine whether it is at least as likely as not (50 percent probability or greater) that the claimed hip and/or foot disorders were incurred or aggravated as a result of active service.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



